*637OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Although we agree with the defendant that People v Farrar (52 NY2d 302) is not binding on the Appellate Division (see People v Thompson, 60 NY2d 513), the fact remains that a majority at the Appellate Division decided not to grant the defendant any discretionary relief with respect to his sentence. That determination is not subject to further review in this court (see, e.g., People v Discala, 45 NY2d 38; cf. People v Rytel, 284 NY 242).
Jasen, J. (concurring in result only). While I agree that the Appellate Division’s determination not to grant defendant any discretionary relief with respect to his sentence is not subject to further review in this court, I do not agree that People v Farrar (52 NY2d 302) is not binding on the Appellate Division. (See dissent in People v Thompson, 60 NY2d 513, 522.)
Chief Judge Cooke and Judges Jones, Wachtler, Meyer, Simons and Kaye concur; Judge Jasen concurs in result only in a separate memorandum.
Order affirmed in a memorandum.